Citation Nr: 1126622	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  10-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim for recognition as the Veteran's surviving spouse for VA benefit purposes.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran served in the Special Philippine Scouts from May 1946 to April 1949.  He died in June 2006.  The appellant claims to be his surviving spouse.  


FINDINGS OF FACT

1.  In an administrative decision dated in June 2007, it was determined that the appellant could not be recognized as the Veteran's surviving spouse based on a deemed valid marriage.  She was informed of the determination and of the right to appeal.  She did not appeal within one year of the date of notification.

2.  Received in December 2008 was an application to reopen the claim for recognition as the Veteran's legal spouse for VA benefits purposes.  

3.  The evidence added to the record since the 2007 decision, though new, as the evidence is neither cumulative nor redundant, does not relate to a previously unestablished fact.  


CONCLUSION OF LAW

The June 2007 administrative decision denying the appellant recognition as the Veteran's surviving spouse for VA benefits purposes is final; new and material evidence sufficient to reopen the claim has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims for benefits.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Board notes that, as will be discussed below, the appellant, as a matter of law, is not entitled to the benefit she seeks.  As a matter of law, the claim may not be substantiated.  In such a case, the appellant is not entitled to notice under 38 U.S.C.A. § 5103(a).  As to VA's duties to assist the appellant, given that under the undisputed facts of this case, there is no assistance that would aid in substantiating the claim, VA has no duty to assist her.  VAOPGCPREC 5-2004.

The facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the appellant would not be prejudiced as a result of the Board proceeding to a discussion on the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

When the RO has disallowed a claim, it may not thereafter reopen unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be reopened and the former disposition result reviewed if new and material evidence is presented or secured with respect to the claim which has been previously disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, as in the instant case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In the June 2007 administrative decision, the evidence considered included a deposition of the Veteran's first wife taken before a field examiner in 1964, the Veteran's deposition before a field examiner in 1964, and one taken before a field examiner in December 1990.  Also considered was a deposition from the appellant taken before a field examiner in December 1990.  Additional evidence for consideration was a copy of a marriage contract of the Veteran and the appellant.  The evidence also considered a copy of a marriage contract between the Veteran's first wife and himself.  It was determined that the evidence showed a copy of the marriage certificate for the Veteran and his wife showing they were both single at the time of the marriage in April 1949.  They separated in the early 1960s.  The evidence also considered a report of a field investigation in 1990 at which time the Veteran deposed that his relationship with the appellant started in 1973 and in 1976 they began to live together as husband and wife, without the benefit of marriage.  The appellant was also interviewed and she stated that she met the Veteran in 1976 and they began their common-law relationship in 1977.  When asked what the Veteran told her about his marital status, she replied, "He told me that he had separated from his wife . . . with whom he has six children but only four were then living."  

Also for consideration was a claim for death benefits from the appellant received in July 2006 at which time she submitted a copy of the marriage certificate showing they were married in 1993.  In response to a development letter, she wrote, "When I married the Veteran, I did not know that he was still married until about 20 years later when he confessed that his previous marriage was not annulled."  It was determined by the evidence of record that the Veteran's marriage to his first wife was not legally terminated at the time he married the claimant.  It was further shown that the appellant entered into the marriage with the Veteran with the knowledge of a legal impediment on the part of the Veteran.  Reference was made to her deposition in December 1990 at which time she stated she knew of the Veteran's true marital status prior to living with him in a common-law relationship.

Since the prior denial of the claim, the recent evidentiary submissions include a joint affidavit executed by two individuals in March 2009.  The affidavit reflected that in their opinion the appellant and the Veteran were husband and wife and lived together as a married couple since 1976 and the appellant took care of the Veteran for more than 30 years until his death.  

Additional evidence included a statement of account from a funeral parlor reflecting the appellant was the contracting party with regard to the Veteran's funeral. 

The appellant also submitted documents showing she was the sole beneficiary of the monthly pension benefit the Veteran was receiving.  

The Board has carefully reviewed the recent evidentiary submissions.  Although the recent evidentiary submissions are new, they are not material as they do not show any possibility of changing the prior decision which is based on the fact that the appellant was aware of the legal impediment on the part of the Veteran when she entered into the marriage with him.  As noted in the prior rating decision, the appellant herself stated to a field investigator in December 1990 that she was aware of the Veteran being married and having children as a result of that marriage. This prior evidentiary defect remains.   Accordingly, the application to reopen the claim is denied.  


ORDER

The claim is not reopened and the appeal therefore remains denied.



	                        ____________________________________________
	JAMES MARCH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


